DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed August 10th, 2022 has been entered. Claims 1-20 are pending. Claims 1 and 15 have been amended by the Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al, US 20190348236 [Oh] in view of Oehler et al, US 20200227220 [Oehler].
Regarding claim 1, Oh discloses (firs.4-15) a switching device (100) for low-voltage or medium- voltage applications comprising:
one or more electric poles (101) [para.0046];
for each electric pole (101), at least a fixed contact (120) and at least a movable contact (140), each movable contact (140) being reversibly movable between a coupled position, at which said movable contact (140) is coupled with a corresponding fixed contact (120), and an uncoupled position, at which said movable contact (140) is separated from said fixed contact (120), where a separation gap is present between said movable contact (140) and said fixed contact (120), when said movable contact (140) is in said uncoupled position; and
for each electric pole (101), at least one arc- diverting element (150) made of electrically insulating material [para.0052], each arc-diverting element (150) of the at least one arc-diverting element being switchable between an inactive position, at which said arc-diverting element (150) is not interposed between said movable contact (140) and a corresponding fixed contact (120), and an active position, in which at least a portion of said arc-diverting element (150) is interposed between said movable contact (140) and said fixed contact (120) at the separation gap between said movable contact (140) and said fixed contact (120),
where said arc-diverting element (150) switches from said inactive position to said active position upon a movement of said movable contact (140) from said coupled position to said uncoupled position, and
where said arc-diverting element (150) switches from said active position to said inactive position upon the movement of said movable contact (140) from said uncoupled position to said coupled position.
Oh fails to explicitly disclose each arc-diverting element of the at least one arc-diverting element being biased towards a corresponding movable contact and along a contact face of said arc-diverting element when said movable contact moves from coupled position to said uncoupled position, and from uncoupled position to said coupled position.
Oehler discloses (figs.1-3) an electrical switch (100) comprising an arc-diverting element (116) of at least one arc-diverting element (116) being biased towards a corresponding movable contact (104) and along a contact face of said arc-diverting element (116) when said movable contact (104) moves from coupled position to uncoupled position (fig.2), and from uncoupled position to said coupled position (fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the arc-diverting element of Oh with the teaching of Oehler, thereby providing an improve and simply means of extinguishing arcs due to the separating element separating the contact pieces and also acting as insulator between the contact pieces, thus resulting in a higher dielectric strength, compare to conventional switches.
Regarding claim 2, Oh further discloses where said arc-diverting element (150) is driven by said movable contact (140), when moving from said active position to said inactive position.
Regarding claims 3 and 15, Oh further discloses where said arc-diverting element (150), when moving from said inactive position to said active position, reaches said separation gap with a time delay with respect to an instant in which said movable contact (140) separates from said fixed contact (120).
Regarding claim 4, Oh discloses the claimed invention, including a time delay (other words, quickly enters at the time of interruption) [para.0070], however silent on higher than 1 ms.
However, it would have been obvious to one of ordinary skill in the art at the time invention was made to make the delay time higher than 1 ms, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 5 and 16, Oh further discloses where for each electric pole (101), at least a lamina of electrically insulating material [para.006], said lamina comprising a fixing portion (151) fixed to a supporting surface (rotating shaft body, 131) and a flexible portion (150) forming the arc-diverting element, where said flexible portion (150) is movable between the inactive position, at which said flexible portion (150) is not bent with respect to said fixing portion (151) and is not interposed between
said movable contact (140) and said fixed contact (120), and the active position, in which said flexible portion (150) is bent with respect to said fixing portion (151) and is interposed between said movable contact (140) and said fixed contact (120) at the separation gap between said movable contact (140) and said fixed contact (120).
Regarding claims 6 and 17, Oehler further discloses where a shaped plunger (116) of electrically insulating material [para.0038] forms the arc-diverting element (116) and an elastic coupler (126) operatively couples said plunger (116) to a fixed support (120),
where said plunger (116) is reversibly movable between the inactive position, at which said plunger (116) is not interposed between said movable contact (104) and said fixed contact (102), and the active position, in which said plunger (116) is interposed between said movable contact (104) and said fixed contact (102) at a separation gap between said movable contact (104) and said fixed contact (102).
Regarding claims 7 and 18 Oehler further discloses where a shaped plunger (116) of electrically insulating material [para.0038] forms the arc-diverting element (116) and an actuating mechanism (118) actuates said plunger (116) and operatively couples with said movable contact (104) by a kinematic chain (120), and
where said plunger (116)  is reversibly movable between the inactive position, at which said plunger (116) is not interposed between said movable contact (104) and said fixed contact (102), and the active position, in which said plunger (116) is interposed between said movable contact (104) and said fixed contact (102) at a separation gap between said movable contact (104) and said fixed contact (102).
Regarding claims 9 and 20, Oehler further discloses where said plunger (116) is reversibly movable between said inactive position and said active position with opposite linear movements [see figs 1-2].
Regarding claim 10, Oh further discloses where said movable contact (140) reversibly moves between said coupled position and said uncoupled position with opposite rotational movements.
Regarding claim 11, Oehler further discloses where said movable contact (104) reversibly moves between said coupled position and said uncoupled position with opposite linear movements [see figs.1-2].
Regarding claim 12, Oh further discloses where for each electric pole (101), an arc-quenching arrangement (105) is operatively associated to said fixed contact (120) and said movable contact (140), said arc-quenching arrangement (105) including a plurality of shaped arc-quenching plates (105b).
Regarding claim 14, Oh further teaches a DC or AC electric system comprising a switching device (100).
Claims 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Oehler and further in view of Kandatsu et al, US 4880948 [Kandatsu].
Regarding claims 8 and 19, Oh and Oehler fails to disclose wherein said  plunger (10) is reversibly movable between said inactive position and said active position with opposite rotational movements.
Kandatsu discloses (figs.1-18) a switching device where a plunger (116) is reversibly movable between said inactive position and said active position with opposite rotational movements [see figs.13-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the plunger (arc-divert) of  Oh with the teaching of Kandatsu, thereby improving the recovery insulation, so that the arc does not continue to exist or another arc is not generated again, even if a relatively high transient recovery voltage is applied between both contacts at the instant of the end of the cut-off of the overcurrent.
Regarding claim 13, Oh and Oehler  fail to explicitly disclose wherein said arc-diverting element is made of a degassing material.
Kandatsu discloses (figs.1-18) a switching device where an arc-diverting element (26) is made of a degassing material [col.4, lines 32-35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the material of the arc-diverting element of Oh with the teaching of Kandatsu, thereby providing a material that evaporates by heat of the arc, the vapor of relatively low temperature retards the rise in the temperature of the contacts to suppress the melting or evaporation of the contact points [col.2, lines 50-54]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833